DETAILED ACTION
This communication is in response to the claims filed on 02/06/2020. 
Application No: 16/784,009.
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Acknowledgment is made of applicant's claim for foreign priority based on an application filed in India on February 06, 2019. It is noted, however, that applicant has not filed a certified copy of the 201941004653 application as required by 37 CFR 1.55.

Reasons for allowance
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance: 
The reason for allowance is that the prior arts of record fail to teach the limitations along with preamble as a whole claim. The limitations recited in the independent claims comprise a particular combination of elements, functions and preamble, which are neither taught nor-suggested by the prior arts as a whole claim. 

The representative claim 1 distinguish features are underlined and summarized below: 
 	 A method, comprising:
receiving at least one camera image;
generating, by an object detection (OD) network, OD polygons in response to the received at least one camera image;
generating, by a semantic segmentation (SS) network, SS data in response to the received at least one camera image;
generating SS contour data in response to the SS data;
for each of a plurality of tiles of an occupancy grid, determining a first set of tiles, wherein each tile of the first set of tiles overlaps a portion of at least one respective OD polygon;
for each tile of the first set of tiles, determining whether the respective tile is encompassed within a polygon of the generated SS contour data;
marking each respective tile of the first set of tiles as free in response to a determination the respective tile is encompassed within a polygon of the generated SS contour data to generate an updated occupancy grid; and
generating a driving action based on the updated occupancy grid.


 The representative claim 11 distinguish features are underlined and summarized below: 
An apparatus, comprising:
an object detection (OD) network configured to generate OD polygons in response to a received at least one camera image;
a semantic segmentation (SS) network configured to generate SS data in response to the received at least one camera image;
a memory configured to store the received at least one camera image and an occupancy grid; and
a processor configured to generate SS contour data in response to the SS data, for each of a plurality of tiles of the occupancy grid to determine a first set of tiles, wherein each tile of the first set of tiles overlaps a portion of at least one respective OD polygon, for each tile of the first set of tiles to determine whether the respective tile is encompassed within a polygon of the generated SS contour data and to mark each respective tile of the first set of tiles as free in response to a determination the respective tile is encompassed within a polygon of the generated SS contour data to generate an updated occupancy grid.


The representative claim 17 distinguish features are underlined and summarized below:
 	 A system, comprising:
a perception module configured to generate object detection (OD) polygons in response to a received at least one camera image, to generate semantic segmentation (SS) data in response to the received at least one camera image, to generate SS contour data in response to the SS data, for each of a plurality of tiles of the occupancy grid to determine a first set of tiles, wherein each tile of the first set of tiles overlaps a portion of at least one respective OD polygon, 
for each tile of the first set of tiles to determine whether the respective tile is encompassed within a polygon of the generated SS contour data and to mark each respective tile of the first set of tiles as free in response to a determination the respective tile is encompassed within a polygon of the generated SS contour data to generate an updated occupancy grid;
an occupancy module coupled to the perception module and configured to store the received at least one camera image and the occupancy grid; and
a navigation module coupled to the occupancy module and configured to generate a driving action in response to the updated occupancy grid.

 
Applicant's independent claim 1 comprises a particular combination of underlined features in combination with other recited limitations, which are neither taught nor-suggested by the prior arts as a whole claim. 
Similarly, other independent claims 11 and 17 comprises a particular combination of underlined features in combination with other recited limitations with analogous wording, which are neither taught nor-suggested by the prior arts as a whole claim.
Dependent claims are deemed allowable for the same reasons as corresponding independent claims.
 

Prior Art References 
The closest combined references of PFEIFLE, Chavali and Levinson teaches following:
 	PFEIFLE (US 20190370275 A1) teaches a navigation data source that includes an object data set including object data indicating a spatial vacancy and/or occupancy of sub-regions of a spatial region by one or more structural objects in the spatial region. The object data references the sub-regions based on a linear order of the sub-regions in the spatial region. The object data may include interval information about an at least partially occupied interval, such as a lower interval border and/or an upper interval border. The at least partially occupied interval indicates a group of, according to the linear order, one or more successional sub-regions, at least a part of which are spatially occupied. The object data includes an occupancy sequence indicating a spatial vacancy and/or occupancy of the successional sub-regions of the at least partially occupied interval.

Chavali (US 20190228237 A1) teaches a detection of a boundary in an environment. For this purpose, information of an occupancy grid is used, wherein the occupancy grid provides information about the probability of occupancy in the environment. Upon detecting a starting transition point between a free and an occupied grid cell in the occupancy grid, a region of interest window surrounding the starting transition point is analyzed to identify further transition points. The identified transition points are combined to one or more polygon chain. After the analysis of the boundary is performed within the region of interest, successive regions of interest may be analyzed. For this purpose, the successive regions of interest are determined based on the transition points and/or the boundary information of a current region of interest window.
 
Levinson (US 20190278292 A1) teaches techniques for decimating portions of a map of an environment. The environment can be represented by a three-dimensional (3D) map including a plurality of polygons and semantic information associated with the polygons. In some cases, decimation operations may be based on semantic information associated with the environment. Differing decimation operations and/or levels may be applied to polygons of different semantic classifications or differing contribution levels. Boundaries between regions having different semantic information can be preserved. Meshes can be decimated using different decimation operators or decimation levels and an accuracy of localizing can be compared using the various decimated meshes. An optimal mesh can be selected and sent to vehicles for localizing the vehicles in the environment.

However cited references, alone or in any combination, neither discloses nor fairly suggests combination of features specifically listed above and/or underlined, in particular,
for each of a plurality of tiles of an occupancy grid, determining a first set of tiles, wherein each tile of the first set of tiles overlaps a portion of at least one respective OD polygon;
for each tile of the first set of tiles, determining whether the respective tile is encompassed within a polygon of the generated SS contour data;
marking each respective tile of the first set of tiles as free in response to a determination the respective tile is encompassed within a polygon of the generated SS contour data to generate an updated occupancy grid; and
generating a driving action based on the updated occupancy grid.

PFEIFLE teaches a navigation data source that includes an object data set including object data indicating a spatial vacancy and/or occupancy of sub-regions of a spatial region; but failed to teach one or more limitations including, 
 for each of a plurality of tiles of an occupancy grid, determining a first set of tiles, wherein each tile of the first set of tiles overlaps a portion of at least one respective OD polygon;
for each tile of the first set of tiles, determining whether the respective tile is encompassed within a polygon of the generated SS contour data;
marking each respective tile of the first set of tiles as free in response to a determination the respective tile is encompassed within a polygon of the generated SS contour data to generate an updated occupancy grid; and
generating a driving action based on the updated occupancy grid.

Chavali and Levinson alone or in combination failed to cure the deficiency of PFEIFLE.

	 Thus, the cited references, alone or in combination, fail to disclose or suggest each of the elements recited by the independent claims.


The present invention provides an improved method for an object detection (OD) network hat is configured to generate OD polygons in response to a received at least one camera image and a semantic segmentation (SS) network. Further, the accuracy of an advanced driver-assistance systems (ADAS/AD) determines a level of safety that can be afforded by the vehicular detection system. For example, failure to properly locate certain objects within a certain range (e.g., within a safe braking distance) or failure to properly identify certain objects (e.g., a manhole cover or an animal) can decrease levels of safety provided by an ADAS/AD system. Increasing the accuracy and processing speeds of an ADAS/AD system can increase the safety of occupants of a driven vehicle that includes the vehicle detection system. Further, safety can be also be increased for other motorists, pedestrians and animals in or around the path of the vehicle being driven under an ADAS/AD system. Further, the described methods of updating tile states in an occupancy grid improves tile state updating speeds because tile checking can be limited to the occupied tiles that are detected by the OD network when the detected tiles fall within free space (as compared against having to check each tile in a currently visible range).

Therefore, when taken as a whole application, and incorporating all the respective limitations, none of the prior art discloses the features as claimed.

Conclusion
Any comments considered necessary by applicant must be submitted no laterthan the payment of the issue fee and, to avoid processing delays, should preferablyaccompany the issue fee. Such submission should be clearly labeled "Comments onStatement of Reasons for Allowance." 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Mahendra Patel whose telephone number is (571)270-7499. The examiner can normally be reached on 9:30 AM to 5:30 PM (EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anthony Addy can be reached on (571) 272-779. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MAHENDRA R PATEL/Primary Examiner, Art Unit 2645